Case 1:20-cv-02516-RBJ-KMT Document 71-1 Filed 07/27/21 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-02516-RBJ-KMT

   KHALFAN KHAMIS MOHAMED,

            Plaintiff,

   v.

   JONES,
   HUDDLESTON,
   OSAGIE,
   BRUSH,
   ESPINOZA,
   MILLER,
   LT. MURTON,
   LT. ARMIJO, and
   UNITED STATES OF AMERICA,

            Defendants.


              EXHIBIT 1 – TIMELINE OF RELEVANT FACTUAL ALLEGATIONS1

                                                Use of Force

           August 20, 2018 – Plaintiff declared his intent to go on hunger strike. ECF No. 64 at ¶ 2.

           August 23, 2018 – Plaintiff was moved to the law library so that officers could remove
            commissary food items from his cell. Id. at ¶ 10.

           August 23, 2018 – After items were removed from Plaintiff’s cell, Brush ordered Plaintiff
            to go to Lt. Armijo’s office. Id. at ¶ 19. Plaintiff refused to go. See id.

           August 23, 2018 – Brush handcuffed Plaintiff so that he and two other officers could escort
            Plaintiff out of the library. Id. at ¶¶ 19-20.

           August 23, 2018 – Despite the order to go to Lt. Armijo’s office, Plaintiff decided to stop at

   1
    The allegations in this timeline are taken from the Second Amended Complaint, ECF No. 64,
   and have been organized into each of the legal claims made by Plaintiff.
                                                    1
Case 1:20-cv-02516-RBJ-KMT Document 71-1 Filed 07/27/21 USDC Colorado Page 2 of 4




          his cell as they passed it, without giving the officers warning of the move. See id. at ¶ 23.
          When Plaintiff tried to stop at his cell, Brush allegedly threw Plaintiff against the wall,
          smashed his head, and told him to stop resisting, though Plaintiff denies resisting. Id. at ¶¶
          25-27.

         August 23, 2018 – Plaintiff was placed in leg restraints, at which time ten or more
          unidentified officers allegedly assaulted and verbally insulted him. Id. at ¶¶ 30-38, 41. His
          right ankle was broken. Id. at ¶ 41. Plaintiff alleges that because his head was held down,
          he couldn’t identify most of the officers. Id. at ¶ 39.

         August 23, 2018 – The officers then moved Plaintiff to an observation cell. See id. at ¶ 40-
          41, 54. Along the way, the officers allegedly continued to beat Plaintiff. See id. at ¶¶ 41-
          43.

         August 23, 2018 – Plaintiff alleges that he saw Lts. Armijo and Murton witnessing the
          beatings during the walk to the observation cell. See, e.g., id. at ¶¶ 46-49.

         August 23, 2018 – Once in the observation cell, Miller and Espinoza allegedly continued
          to beat him under Lt. Murton’s direction. Id. at ¶¶ 54-56, 65-66, 71-74.

         August 23, 2018 – Plaintiff asserts that Osagie, a physician’s assistant, was present outside
          the observation cell but failed to intervene. Id. at ¶¶ 76-77.

         Unidentified time - Plaintiff was found guilty of attempted assault by a Disciplinary
          Hearing Officer, a fact which he acknowledges. Id. at ¶ 108.

                                             First Amendment

         August 23, 2018 – while Plaintiff was in the observation cell, Brush allegedly told Plaintiff
          that his journals and manuscripts would be put in the trash. Id. at ¶ 86.

         August 23, 2018 – when Plaintiff was escorted back to his cell, it was “virtually empty[.]”
          Id. at ¶ 87. Plaintiff alleges that 12 notebooks, three or four large manuscripts consisting of
          over 1,000 pages of material, other “shorter works,” notes summarizing 130-150 books,
          and multiple books, some with several volumes, were removed, among other things. Id. at
          ¶¶ 87-95.

         A few days later – Plaintiff submitted a written request to a correctional counselor
          requesting the return of the items. Id. at ¶ 98. The counselor told him his things were in
          storage. Id.

         October 2018 – Plaintiff was allegedly told that the materials could not be found, and he
          submitted written requests to the ADX’s warden, the Unit Team, the Property Officer, an
          unidentified Lieutenant, and an “SIS staff member.” Id. at ¶ 99.
                                                     2
Case 1:20-cv-02516-RBJ-KMT Document 71-1 Filed 07/27/21 USDC Colorado Page 3 of 4




          Unidentified time – Some items were returned to Plaintiff at an unidentified time, including
           an Arabic Bible, an English dictionary, 3-4 religious books, a photo album, a prayer rug,
           copies of old administrative remedies, shoes, shower “sleepers”, food items, and clothes.
           Id. at 101. Plaintiff asserts that other items have been destroyed. See id. at ¶¶ 105-06.

                                          Deliberate Indifference

          August 23, 2018 – As a result of the use of force, Plaintiff alleges that he suffered a fracture
           of his right ankle, pain in his wrists and jaw, a bleeding nose, and lacerations and bruises.
           Id. at ¶¶ 114-115. Defendant Jones, a nurse, examined Plaintiff twice after the use of force.
           Id. at ¶¶ 130-131. Jones said the ankle swelling would go away on its own, allegedly
           refused to let Plaintiff see a doctor or physician’s assistant, and did not provide pain
           medication or ice. Id. at ¶ 132. Plaintiff further alleges he was subsequently treated or
           examined 16 times, as set forth below.

          August 26, 2018 – Huddleston, a paramedic, examined Plaintiff. Id. at ¶ 141.

          August 27, 2018 – Jones and Huddleston examined Plaintiff. Id. at ¶¶ 137, 144.

          August 31, 2018 – Huddleston and Osagie examined Plaintiff; Osagie ordered an x-ray. Id.
           at ¶¶ 139, 144, 149-152, 154.

          September 3, 2018 – Jones, Huddleston, and Osagie examined Plaintiff. Id. at ¶¶ 138, 144,
           157. Jones said the x-ray showed “twisted muscles” in the ankle. Id. at ¶¶ 119, 139.

          September 4, 2018 – Jones told Plaintiff his ankle was fractured, applied a splint, and gave
           him a wheelchair. Id. at ¶¶ 119, 138-139, 162.2

          September 12, 2018 – A hard cast was applied after review of the x-rays by an orthopedist.
           Id. at ¶ 119.

          September 25, 2018 – X-ray of ankle, showing fracture partially healed. Id. at ¶ 120.

          October 18, 2018 – X-rays of wrists and jaw, which were normal. Id. at ¶ 117.

          October 23, 2018 – X-ray of ankle, showing fracture continuing to heal. Id. at ¶ 120.

          November 16, 2018 – Hard cast was removed. Id. at ¶¶ 121-122.

          November 20, 2018 – X-ray of ankle. Id. at ¶ 122.

   2
    Plaintiff alleges he was given a splint and wheelchair on both September 4 and September 5. See
   ECF No. 64 at ¶¶ 119, 139.
                                                    3
Case 1:20-cv-02516-RBJ-KMT Document 71-1 Filed 07/27/21 USDC Colorado Page 4 of 4




         December 6, 2018 – Plaintiff evaluated by a physician. ECF No. 64-1 at 9. The physician
          noted that Plaintiff’s ankle fracture had healed and the x-rays of his right wrists were
          normal. Plaintiff was provided Ibuprofen for continued pain. Id.; see also ECF No. 64 at
          ¶ 122. Plaintiff admits he received the Ibuprofen. Id.

         January 9, 2019 – Plaintiff’s ankle and wrists examined. Id. at ¶ 123.

         April 29, 2019 – Plaintiff was provided pain medication and a compression sock for
          swelling. Id. at ¶ 125.

         Unidentified time – Plaintiff acknowledges that he was able to buy pain medication from
          the commissary after his hunger strike ended. Id. at ¶¶ 164-65, 177.

         Unidentified time – Plaintiff admits he received ice at least once. Id. at ¶ 157.

         Ongoing – Plaintiff claims continuing pain in his ankle, wrists and jaw, and nosebleeds. Id.
          at ¶¶ 116, 169. He has been prescribed medications for depression, and purportedly has
          been told that he may have PTSD. Id. at ¶¶ 126-128.




                                                     4
